Citation Nr: 1826580	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-35 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Propriety of the reduction of the disability rating assigned for chondromalacia patella and degenerative joint disease (DJD) of the left knee from 30 percent disabling to 20 percent disabling, effective March 1, 2013.  

2.  Propriety of the reduction of the disability rating assigned for instability of the left knee from 20 percent disabling to noncompensable, effective March 1, 2013.  

3.  Entitlement to a rating in excess of 30 percent for chondromalacia patella and DJD of the left knee.  

4.  Entitlement to a rating in excess of 20 percent for instability of the left knee.


REPRESENTATION

Veteran represented by:	Adam R. Luck, Attorney


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to November 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2011, VA received the Veteran's claims of entitlement to increased ratings for his left knee disability.  The Board finds that by reducing the left knee disability ratings in the December 2012 rating decision, the Agency of Original Jurisdiction (AOJ) implicitly denied the claims for increased ratings for the left knee; thus the increased rating claims are properly before the Board.  

The Veteran requested a Board hearing in his Form 9 substantive appeal.  However, he withdrew his hearing request in correspondence received by VA in April 2017.  

The issue of entitlement to an increased rating for chondromalacia patella and DJD of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In a December 2012 rating decision, the AOJ reduced the rating for chondromalacia patella and DJD of the left knee from 30 to 20 percent disabling as of March 1, 2013.  The 30 percent rating had been in effect for less than five years.  

2.  Improvement in limitation of motion of the left knee is not shown by a preponderance of the evidence.  

3.  In a December 2012 rating decision, the AOJ reduced the rating for instability of the left knee from 20 percent to noncompensable as of March 1, 2013.  The 20 percent rating had been in effect for less than five years.  

4.  Improvement in instability of the left knee is not shown by a preponderance of the evidence.  

5.  The weight of the competent and probative evidence is against finding severe instability of the left knee.  

6.  The competent and probative evidence is at least in equipoise as to whether a meniscal disorder of the left knee results in frequent episodes of locking, pain, and effusion into the joint as of August 3, 2012.  


CONCLUSIONS OF LAW

1.  The reduction in the rating assigned for chondromalacia patella and DJD of the left knee, from 30 to 20 percent, effective March 1, 2013, was not proper; restoration of the 30 percent rating is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.71, Diagnostic Code (DC) 5261 (2017).  

2.  The reduction in the rating assigned for instability of the left knee, from 20 percent to noncompensable, effective March 1, 2013, was not proper; restoration of the 20 percent rating is warranted. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.105, 3.344, 4.71, DC 5257.  

3.  The criteria for entitlement to a rating in excess of 20 percent for instability of the left knee have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5257.  

4.  The criteria for entitlement to a separate disability rating of 20 percent for a meniscal disorder of the left knee have been met as of August 3, 2012.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5258.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

I.  Rating Reduction

A veteran's disability rating will not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C. § 1155. 

Ratings in effect for five years or more are governed by 38 C.F.R. § 3.344(a) and (b).  In this case, the 30 percent rating assigned for chondromalacia patella and DJD and the 20 percent rating assigned for instability were in effect from September 28, 2009, to March 1, 2013, which was less than five years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case. 

Accordingly, a reduction in rating is warranted by re-examinations disclosing physical or mental improvement.  38 C.F.R. § 3.344(c).  The determination in a reduction rating case must include the proper application as to the standard of proof. In rating reduction cases, VA must establish that the reduction was warranted by a preponderance of evidence.  Brown v. Brown, 5 Vet. App. 413, 421 (1993); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction in rating must be based upon review of the entire history of the disability.  Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10.  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-81 (1992).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  Faust v. West, 13 Vet. App. 342, 349 (2000).  Finally, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.  There must be an actual improvement in the disability and not just a failure to meet the requirements of a rating under the currently assigned diagnostic code. 

In sum, in any rating-reduction case, VA must determine (1) whether the evidence reflects an actual change in the disability based upon review of the entire recorded history of the condition; (2) whether the examination reports reflecting such change are based upon thorough examinations; and (3) whether any improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Murphy v. Shinseki, 26 Vet. App. 510, 516-17 (2014) (citing Brown, 5 Vet. App. at 421; 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).  

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

The Veteran contends that the reductions in ratings for chondromalacia patella and DJD and instability of the left knee were improper.  

Chondromalacia and DJD of the left knee is evaluated under Diagnostic Code 5261 based on limitation of extension.  Instability of the left knee is evaluated under Diagnostic Code 5257.  A detailed overview of the rating criteria for the respective diagnostic codes is provided in the analysis of the increased rating claim in Section II, below.  

After review of the record, the Board finds that the reduction in ratings for chondromalacia patella and DJD and instability of the left knee was improper.  

In November 2009, an examiner measured flexion of the left knee to 110 degrees and extension to 20 degrees.  The examiner found that pain and weakness impact range of motion, and indicated the presence of painful motion, instability, weakness, tenderness, abnormal movement, and guarding of movement.  The Veteran reported pain, swelling, instability, fatigability, weakness, giving way, lack of endurance, stiffness, and locking.  The Veteran was using a cane and a walker for assistance.  Functional limitation was described as limited endurance and instability resulting in falling.  11/24/2009, C&P Exam.  

In May 2011, the Veteran reported that his left knee disability had worsened, stating that he had increased pain, his knee occasionally locked up and gave out, and he had to purchase a walker to support himself.  He also indicated an increase in his pain medication.  05/25/2011, VA 21-4138.  

In January 2012, a VA examiner found flexion limited to 130 degrees (with objective evidence of painful motion at 120 degrees) and extension limited to 
15 degrees (with objective evidence of painful motion at zero degrees).  There was no additional limitation of motion after three repetitions.  Reduced muscle strength (3/5) was shown on both flexion and extension.  Instability was not indicated on testing.  The Veteran reported occasional use of a walker.  The functional impact was described as limitation in prolonged walking and standing.  01/24/2012, VA Examination.  

An April 2012 treatment note indicates reduced muscle strength and atrophy and positive instability testing with laxity of the medial and lateral collateral ligaments.  The Veteran exhibited decreased functional mobility due to pain and an antalgic gait.  06/06/2012, CAPRI.  

In November 2012, a VA examiner measured flexion to 80 degrees (with objective evidence of pain at 65 degrees) and extension to zero degrees (with objective evidence of pain at 35 degrees).  After three repetitions, range of motion was 
70 degrees flexion to zero degrees extension.  The left knee disability resulted in less movement than normal; weakened movement; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  Reduced muscle strength (3/5) was shown on both flexion and extension.  Instability was not indicated on testing.  The Veteran reported constant use of a knee brace, cane, and walker.  The examiner noted that the prior diagnosis of left knee sprain was changed to chondromalacia, left patella, with effusion and degenerative joint disease and residual instability, explaining that the change was warranted because the disability had progressed to degeneration.  11/01/2012, VA Examination.  

Regarding limitation of extension, the January 2012 examiner found extension limited to 15 degrees, which is only a five degree improvement from November 2009, and may merely represent a testing variance.  The November 2012 examiner found extension to zero degrees, but noted objective evidence of pain at 35 degrees.  In any event, the Board finds that improved range of motion does not, in and of itself, demonstrate improvement in the ability to function under the ordinary conditions of life and work.  Indeed, the November 2012 examiner indicated that the left knee disability resulted in less movement than normal; weakened movement; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  Moreover, the November 2012 VA examiner explained the diagnosis had changed because the disability had progressed to degeneration, which indicates that it will continue to worsen, rather than improve.  In light of the above, the Board finds that an improvement in the Veteran's ability to function under the ordinary conditions of life and work is not shown by a preponderance of the competent and probative evidence.  See Brown, 5 Vet. App. at 421.  Accordingly, restoration of the 30 percent rating for chondromalacia patella and DJD of the left knee, effective March 1, 2013, is warranted.  See 38 U.S.C. § 1155; 38 C.F.R. § 3.105.  

Regarding instability of the left knee, the January 2012 and November 2012 VA examiners found no instability on testing.  The Board notes that such a finding is contrary to the diagnosis of residual instability provided by the November 2012 VA examiner.  The assignment of a noncompensable rating representing no instability is inconsistent with positive instability testing in April 2012, the January 2012 and November 2012 VA examiners' findings of reduced muscle strength, and the Veteran's statement that his knee gives out, to include the constant use of a brace as reflected by November 2012 VA examination report.  As previously noted, the progression of the disability to degeneration indicates that it will continue to worsen instead of improve.  In light of the above, the Board finds that an improvement in the Veteran's ability to function under the ordinary conditions of life and work is not shown by a preponderance of the competent and probative evidence.  See Brown, 5 Vet. App. at 421.  Accordingly, restoration of the 20 percent rating for instability of the left knee, effective March 1, 2013, is warranted.  See 38 U.S.C. § 1155; 38 C.F.R. § 3.105.  

II.  Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Id.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert, 1 Vet. App. at 57-58.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  

The Veteran contends that he is entitled to a rating in excess of 20 percent for instability of the left knee, evaluated under Diagnostic Code 5257.  

Before the Board analyzes this issue, a review of the pertinent diagnostic codes pertaining to the knee would be useful.  Under Diagnostic Code 5257, a 10 percent rating is warranted for slight subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

Standard motion of a knee joint is from zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent rating is warranted where flexion is limited to 45 degrees; a 20 percent rating is warranted where flexion is limited to 30 degrees; and a 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Diagnostic Code 5261 pertains to limitation of leg extension.  
A 10 percent rating is warranted where extension is limited to 10 degrees; a 20 percent rating is warranted where extension is limited to 15 degrees; a 30 percent rating is warranted where extension is limited to 20 degrees; a 40 percent rating is warranted where extension is limited to 30 degrees; and a 50 percent rating is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, DC 5258.  Symptomatic removal of semilunar cartilage warrants a 10 percent rating under Diagnostic Code 5259.  38 C.F.R. § 4.71a, DC 5259.  

Under Diagnostic Code 5262, malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating; moderate knee or ankle disability warrants a 20 percent rating; and marked knee or ankle disability warrants a 
30 percent rating.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion that requires a brace.  38 C.F.R. § 4.71a, DC 5262.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  However, a claimant who has both limitation of flexion and limitation of extension of the same leg may be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (Oct. 6, 2004).  Additionally, a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (Oct. 22, 1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (Dec. 1, 1997); see also Lyles v. Shulkin, 29 Vet. App. 107 (2017).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2017).  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain during flare-ups and after repetitive use over time.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995); 38 C.F.R. § 4.59 (2017).  

The Board notes that 38 C.F.R. § 4.59, entitled "Painful motion," states, in pertinent part:  "The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  In Burton v. Shinseki, the Court stated that the scope of § 4.59 is not limited to arthritis claims.  25 Vet. App. 1, 5 (2011).  

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a disability rating in excess of 20 percent for instability of the left knee is not warranted.  However, the Board finds that a separate 20 percent rating is warranted for a left knee meniscal disorder with frequent episodes of locking, pain, and effusion.  

In May 2011 the Veteran reported that his left knee disability had worsened, stating that he had increased pain, his knee occasionally locked up and gave out, and he required a walker to support himself.  05/25/2011, VA 21-4138.  

Instability was not demonstrated upon testing in a January 2012 VA examination.  However, reduced muscle strength (3/5) was shown on both flexion and extension.  The examiner noted no history of a meniscal condition.  The Veteran reported occasional use of a walker.  01/24/2012, VA Examination.  

An April 2012 treatment note indicates reduced muscle strength and atrophy and positive instability testing with laxity of the medial and lateral collateral ligaments.  There was no evidence of a meniscal tear on an April 2012 x-ray.  06/06/2012, CAPRI.  However, an August 3, 2012, MRI of the left knee indicated the presence of a tear in the medial meniscus.  10/30/2012, Medical-Government.  

July and September 2012 treatment records indicate that the left knee was stable to stress testing in all planes.  12/03/2012, CAPRI.  

In November 2012, a VA examiner did not find instability upon testing, but noted reduced muscle strength (3/5) on both flexion and extension.  The examiner noted a meniscal condition with frequent episodes of locking, joint pain, and effusion.  The Veteran reported constant use of a knee brace, cane, and walker.  11/01/2012, VA Examination.  

In light of the above, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for instability of the left knee because the weight of the competent and probative evidence is against finding severe instability.  See 38 C.F.R. § 4.71a.  Neither VA examiner found instability on testing.  Although instability was noted in an April 2012 treatment record, the level of severity was not indicated.  The Board acknowledges the Veteran's report that his knee gives out occasionally and requires a cane and/or walker to ambulate, but finds that the Veteran's disability picture does not more nearly approximate the criteria for a 30 percent rating for severe instability.  See 38 C.F.R. § 4.71a, DC 5257.  

Additionally, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran has a meniscal disorder resulting in frequent episodes of locking, pain, and effusion as of August 3, 2012, the date an MRI first revealed evidence of a meniscal tear.  Indeed, a VA examination soon after this MRI showed freqieutn episodes of joint locking, pain, and effusion.  See 11/01/2012 VA examination report.  Accordingly, the Board finds that such probative and competent evidence supports a separate 20 percent rating under Diagnostic Code 5258, which is the maximum schedular rating available for a meniscal disorder.  See 38 C.F.R. § 4.71a, DCs 5258, 5259.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher and/or additional evaluation for his left knee disability based on the evidence.  See 38 C.F.R. § 4.71a.  The Board notes that the benefit of the doubt has been applied, where applicable.


ORDER

The reduction to 20 percent being improper, restoration of a 30 percent rating for chondromalacia patella and DJD of the left knee is granted, effective March 1, 2013.  

The reduction to zero percent being improper, restoration of a 20 percent rating for instability of the left knee is granted, effective March 1, 2013.  

A disability rating in excess of 20 percent for instability of the left knee is denied.  

A rating of 20 percent, but no higher, for a left knee meniscal disorder is granted as of August 3, 2012.  


REMAND

The January 2012 and November 2012 VA examinations did not address whether pain, fatigue, weakness, and/or instability significantly limit the left knee during flare-ups and after repetitive use over time.  In a recent opinion, the Court held that if an examiner determines that he or she cannot offer an opinion without resorting to speculation, it must be apparent that the inability to do so is due to a limitation of knowledge in the medical community at large, not a deficiency in the record or a limitation of the individual examiner.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  The Board must remand where, such as here, (i) the record is ambiguous as to whether sufficient information was obtained, and (ii) when the Board is unable to determine whether the examiner's inability to offer an opinion is due to a deficiency in the examiner, as opposed to in the knowledge of the medical community more generally.  Id. at 36.  Thus, the examiner should elicit relevant information from the Veteran, including asking him to describe the additional functional loss, if any, he experiences during flare-ups and after repetitive use over time, and then estimate the additional functional loss in terms of degrees of range of motion based on all the evidence of record, including the Veteran's lay information.  Id. at 35.  Accordingly, the AOJ should schedule the Veteran with an appropriate VA examiner to determine the current severity of his left knee disability after obtaining any recent VA treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records and associate them with the claims file.

2.  After completeing #1, then schedule the Veteran for an examination with an appropriate VA examiner to assess the nature and severity of his left knee disability.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Test range of motion and consider pain on both passive and active motion, in both weight-bearing and non-weight-bearing positions, for both the right and left knees, if appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.  The examiner should determine whether the left knee disability is manifested by weakened movement, excess fatigability, incoordination, and/or pain after repetitive use over time and/or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use over time and during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  Recent caselaw has held that the lack of opportunity to observe during a flare-up and/or after repeated use over time is an insufficient basis for not estimating the functional effects in terms of degrees of range of motion loss.

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

3.  Thereafter, if the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


